Case 2:16-cv-02309-CJC-DFM Document 66 Filed 03/26/21 Page 1 of 1 Page ID #:1988




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   MIGUEL GUTIERREZ,                        Case No. CV 16-02309-CJC (DFM)

            Petitioner,                     ORDER ACCEPTING REPORT
                                            AND RECOMMENDATION OF
               v.                           UNITED STATES MAGISTRATE
                                            JUDGE
   W.L. MONTGOMERY, Warden,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Further, the Court has engaged in a de novo review of
  those portions of the Report and Recommendation to which objections have
  been made. The Court accepts the report, findings, and recommendations of
  the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition and dismissing this action with prejudice.



   Date: March 26, 2021                      ___________________________
                                                 CORMAC J. CARNEY

                                                United States District Judge
